Citation Nr: 1316973
Decision Date: 05/23/13	Archive Date: 06/28/13

DOCKET NO. 08-25 416         DATE MAY 23 2013

On appeal from the Department of Veterans Affairs Regional Office in Oakland, California

THE ISSUES

1. Entitlement to service connection for a right shoulder disability.

2. Entitlement to service connection for a right arm disability, claimed as pain and numbness of the right forearm and hand.

3. Entitlement to service connection for a lumbar spine disability, to include an arthritic condition.

4. Entitlement to service connection for a lung or respiratory disability.

5. Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:

Oregon Department of Veterans' Affairs

WITNESSES AT HEARING ON APPEAL 

The Veteran and his girlfriend

ATTORNEY FOR THE BOARD 

J. L. Prichard, Counsel

INTRODUCTION

The Veteran had active service from January 1974 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran and his girlfriend testified at a hearing at the RO before the undersigned Veterans Law Judge in May 2011; a transcript of that hearing is associated with the claims file.

This appeal was previously before the Board in December 2011. At that time, entitlement to service connection for scars of the left forearm was granted. This represents the benefit sought on appeal, and this issue is no longer before the Board. The Board remanded the remaining issues to the Appeals Management Center (AMC) for further development. Subsequently, service connection for a left elbow disability and a residual scar of the left thigh due to a boil was established in an October 2012 rating decision. This also represents the benefit sought on appeal for the issues of service connection for a left arm disorder and a groin condition, and these issues are no longer on appeal. The remaining issues have been returned to the Board for further review.

-2-

The issues of entitlement to service connection for a right shoulder disability, entitlement to service connection for a low back disability, entitlement to service connection for a lung or respiratory disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.

FINDING OF FACT

The post service medical records are negative for a current diagnosis of a disability involving the Veteran's right forearm or wrist.

CONCLUSION OF LAW

The criteria for an award of service connection for a right arm disability, claimed as pain and numbness of the right forearm and hand, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.303(a) (2012).

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a)

-3-

(West 2002); C.F.R. § 3.159(b)(1) (2012). Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application. Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id.

In this case, the Veteran was provided with letters in February 2007 and May 2007 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini. These letters were provided to the Veteran prior to the initial adjudication of his claim. The Board concludes that the duty to notify has been met.

The Board further concludes that the duty to assist has been met here. The Veteran's service treatment records have been obtained. He contends that portions of his service treatment records, specifically records from Oak Knoll Naval Hospital and Moffett Field Hospital dating from 1974 to 1976, are missing. Requests for records were made of both of these facilities, and the response from each facility was negative. The AMC has made formal findings that there are no records for the

-4-

Veteran available at either of these facilities. Private medical records from Kaiser Permanente and VA treatment records have been obtained. The December 2011 remand requested that the Veteran be provided an opportunity to identify any additional private medical records that should be obtained. While the Veteran had earlier indicated treatment at Hilo Medical Center in Hawaii and at El Camino Hospital he did not respond to requests to provide authorization for VA to obtain records from those facilities. In this regard, the Board notes that the duty to assist is not a one-way street. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).

Further regarding the duty to assist, the Veteran has offered testimony at a hearing before the undersigned Veterans Law Judge, and a transcript of this hearing is in the record. He was afforded an appropriate VA examination for his claimed right arm disability, and relevant opinions have been obtained from the examiners after a review of the claims folder.

In light of all of the above, the Board finds that VA has met its duty to assist the Veteran with his claim, and the Board will proceed with consideration of the instant appeal.

Service Connection

The Veteran contends that he has developed a disability involving the right forearm and hand as a result of active service. He argues that this disability is the result of a 1974 automobile accident when the jeep in which he was riding rolled over.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service

-5-

incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 1 Vet. App. 498, 506 (1995), affd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. However, this method may be applied only for the chronic disabilities noted in 38 C.F.R. § 3.309. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). The Veteran's claimed disability of the right arm does not include a diagnosis of a disability listed in this regulation.

With regard to the medical evidence, a diagnosis or opinion by a health care professional is not conclusive, and is not entitled to absolute deference. Indeed, the Court has provided guidance for weighing medical evidence. The Court has held, for example, that in meeting our responsibility to weigh the credibility and probative value of the evidence, we may accept one medical opinion and reject others. Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 1 Vet. App. 429, 433 (1995).

However, the Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991). Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion. See

-6-

Prejean v. West, 13 Vet. App. 444, 448-49 (2000). The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999), and a medical opinion is inadequate when it is unsupported by clinical evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995).

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as tinnitus, hand pain, and shortness of breath, the Veteran is not competent to provide evidence as to more complex medical questions, as is the case here. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

-7-

Right Arm

The service treatment records show that the Veteran was seen in September 1974, when he requested a dressing for his right wrist. An ace bandage was applied. Additional September 1974 records note that the right wrist had 45 degrees of plantar flexion and 55 degrees of dorsiflexion. The impression was status post right wrist treatment - expect gradual improvement. It was recommended that the Veteran return to duty.

A February 1975 Report of Medical Examination notes that the Veteran's identifying body marks includes a scar of the right wrist. However, his upper extremities were normal, and the Veteran denied currently having or having ever had a painful or "trick" shoulder or elbow or any other symptomatology pertaining to the right upper extremity on a Report of Medical History obtained at this time. An October 1975 Report of Medical Examination also found the upper extremities to be normal, as did the February 1976 discharge examination.

Post-service medical records include a VA treatment report dated in November 1976 showing that the Veteran was treated after sustaining an injury when a jackhammer was dropped on his right arm. He did not receive an x-ray at the time of the injury, but a current x-ray study was normal. The Veteran was experiencing an increase in sharp pain of the right elbow, and was noted to be a tree surgeon.

Private medical records dated in March 1982 show complaints of bilateral elbow pain. That same month, the Veteran was also seen for complaints of elbow pain at a VA facility. An x-ray study of the elbows was normal.

Private medical records dated April 1998 refer to a history of elbow surgery. These records do not state which elbow had been operated on.

The Veteran was afforded a VA examination of his arms in March 2012. The claims folder was reviewed by the examiner, and the treatment in service was accurately identified and discussed. The discharge examination was noted not to

-8-

indicate any musculoskeletal problems or conditions. On examination, the Veteran denied any pain in the right elbow, but reported intermittent pain in the right wrist. The examiner found that the Veteran did not have any functional loss or impairment of the elbow and forearm. There was no tenderness, and muscle strength was 5/5. The right wrist had functional impairment due to pain on movement. However, an x-ray study of the right wrist was negative. After completion of the examination and record review, the examiner entered diagnoses for the left arm but not for the right arm. The examiner then opined that it was less likely than not that the Veteran's claimed right arm disability was incurred due to active service. The rationale was that there was no pathology in the right wrist to conclude the diagnosis, and the x-ray study was normal.

After careful review of the Veteran's contentions and the evidence, the Board finds that entitlement to service connection for a right arm disability is not warranted.

The service treatment records show that the Veteran received treatment for complaints pertaining to his right wrist in September 1974. These records do not refer to an automobile accident or otherwise state what led to the treatment. But the record of treatment for these right wrist complaints meets the requirement for evidence of in-service incurrence of an injury or illness. However, in order for entitlement to service connection to be established, there must also be evidence of a residual disability that is the result of the injury or illness for which the Veteran was treated in service. A current disability of the right arm is not demonstrated by the evidence of record.

The record shows that the Veteran returned to duty in September 1974 shortly after receiving treatment for his right wrist complaints. He was afforded three physical examinations subsequent to September 1974, each of which found the upper extremities to be normal. The Veteran also denied having any disability of the right arm on a February 1975 Report of Medical History. Post service medical records show occasional complaints of right elbow pain, but these records do not contain a diagnosis of a right elbow or right wrist disability. The March 2012 VA examination records that the Veteran denied having right elbow pain and reported only intermittent right wrist pain. X-ray studies were negative, and the examiner

-9-

did not include a diagnosis of the right elbow or right wrist. In fact, the examiner specifically stated that the Veteran did not have the pathology to support a right wrist disability, and noted the x-ray studies were normal.

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); see Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that Secretary's and Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Caluza v. Brown, 1 Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992). However, the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves. McClain v. Nicholson, 21 Vet. App. 319 (2007).

In this case, the post service records do not contain a diagnosis of a disability involving the Veteran's right arm, including his hand, wrist, or elbow. Rather, such records reflected only a right wrist injury that appeared to have resolved prior to separation, based on multiple in-service examinations revealing normal findings. The Board recognizes that while the Veteran denies pain in his right elbow, he does report intermittent pain of his right wrist. However, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted." Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). The Veteran is competent to report his pain, but is not competent to make a diagnosis of a chronic disability due to this pain. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). In the absence of any current diagnosis of a chronic disability involving the Veteran's right arm for any time during the pendency of his claim, his claim for service connection must be denied. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012).

- 10-

ORDER

Entitlement to service connection for a right arm disability, claimed as pain and numbness of the right forearm and hand is denied.

REMAND

The December 2011 remand requested that the Veteran be afforded a VA examination of his claimed right shoulder disability. The examiner was to express an opinion as to whether or not his current disability was related to active service.

The Veteran was afforded a VA examination of his right shoulder in March 2012. The examiner opined that it was less likely than not that the Veteran's current right shoulder disability was due to active service. The sole rationale for this opinion was that there was no evidence of a right shoulder disability in the service treatment records.

By regulation, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Therefore, a rationale that merely states a disability was not shown in the service treatment records is insufficient, and the Board must obtain an additional opinion in this matter.

Regarding the Veteran's claim of service connection for a lung disability, the Board made a finding that the Veteran was entitled to the presumption of soundness in the December 2011 remand. The Board then requested that an examination of the Veteran's current lung disabilities be scheduled, and that the examiner provide an opinion as to whether or not any current lung disability is related to service. As the Veteran was entitled to the presumption of soundness, the examiner was specifically instructed to disregard a reference to a history of childhood asthma in the Veteran's service treatment records.

- 11-

The Veteran was afforded a VA examination of his lungs in February 2012. The examination report indicates a diagnosis of chronic obstructive pulmonary disease (COPD), and that the date of the diagnosis was February 2012. However, an x-ray study conducted at this time showed that there was no acute pulmonary disease. The examiner then opined that the Veteran's respiratory condition/COPD was not caused by military service. Unfortunately, the rationale provided references the Veteran's childhood asthma, apparently as part of the basis for the negative opinion. The examiner also cited the Veteran's denial of having a respiratory condition and his 25-year history of smoking that "contribute" to his COPD. Given that the Board asked the examiner to disregard the history of childhood asthma, the opinion is deemed inadequate, and another examination should be obtained.

Finally, the Veteran has not yet been afforded a VA examination of his lumbar spine. He has testified that he injured his low back in the jeep accident during service. He has submitted a lay statement in which the author states that he visited the Veteran in the hospital following this accident. Although the lay statement does not specifically mention a back injury, it adds support to the Veteran's contention that the accident occurred. The Veteran has written and has testified that he has experienced intermittent low back pain ever since the accident in service. Moreover, a July 2005 magnetic resonance imaging (MRI) study identified a mild degree of changes in the lumbar spine.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The evidence of a link between current disability and service must be competent. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In this case, the Veteran is competent to state that he was in a jeep accident and that he injured his back at that time. While there is no direct evidence that this accident occurred, his credibility is bolstered by the lay statement and by service treatment

- 12-

records showing that the Veteran sought dressings for his left elbow and right wrist at approximately the same time of the claimed accident. The Veteran is also competent to report a continuity of symptomatology, and there is evidence of a current disability. The evidence is insufficient to make a decision at present, but it does meet the low evidentiary standard required to obligate the VA to provide the Veteran an examination of his lumbar spine disability.

Finally, the Board notes that as a grant of any of these remanded claims would affect the outcome of the Veteran's claim for TDIU in this case, the claim of TDIU is inextricably intertwined with the above remanded claims. The VA has a duty to address all issues raised during the course of an appeal. Martin v. Derwinski, 1 Vet. App. 411, 413 (1991). In addition, issues which are inextricably intertwined must be considered together. Therefore, the claim for TDIU must also be remanded at this time. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic examination of his claimed low back and right shoulder disabilities. The claims folder must be provided to the examiner for use in the study of this case. All indicated tests and studies should be conducted. At the conclusion of the examination and review of the record, the examiner(s) should express the following opinions:

a) Is it as likely as not that the Veteran's current right shoulder disability was incurred due to active service?

b) Does the Veteran have a current disability of the low back? If so, what is the diagnosis of this disability?

- 13-

c) If the answer to (b) is affirmative, is it as likely as not that this disability was incurred due to active service?

d) If the answer to (b) is negative, please explain the significance of the July 2005 MRI and why these findings do not constitute a chronic disability.

The reasons and bases for all opinions should be explained in full. The examiners should be instructed that while the absence of evidence of a claimed disability in the service treatment records may be considered in expressing the opinion, the absence of such evidence cannot be the sole reason in support of a negative opinion. The Veteran's contentions must also be addressed in the context of any post service medical evidence. If the examiners determine that they are unable to express any portion of the requested opinion without resort to speculation, the reasons and bases for that determination should be provided, and any missing evidence that would enable the requested opinion to be provided should be identified.

2. Schedule the Veteran for a VA examination of his claimed respiratory disabilities. The claims folder must be provided to the examiner for use in the study of this case. However, the examiner is hereby informed that the Veteran's respiratory system is presumed to have been sound upon entry into active service, and the references in the service treatment records to childhood asthma must be disregarded. All indicated tests and studies should be conducted. At the conclusion of the examination and review of

- 14-

the record, the examiner(s) should express the following opinions:

a) Does the Veteran have a current respiratory or lung disability? If so, what is the diagnosis of this disability?

b) If the answer to (a) is positive, is it as likely as not that this disability or disabilities was incurred due to active service?

c) If the answer to (a) is negative, please contrast the current findings to that of the diagnosis of COPD in March 2012 and address the validity of that diagnosis.

The reasons and bases for all opinions should be explained in full. The examiners should be instructed that while the absence of evidence of a claimed disability in the service treatment records may be considered in expressing the opinion, the absence of such evidence cannot be the sole reason in support of a negative opinion. The Veteran's contentions must also be addressed in the context of any post service medical evidence. If the examiners determine that they are unable to express any portion of the requested opinion without resort to speculation, the reasons and bases for that determination should be provided, and any missing evidence that would enable the requested opinion to be provided should be identified.

3. After the development requested above has been completed to the extent possible, the RO should again review the record. If any benefit sought on appeal, for which a notice of disagreement has been filed, remains

- 15-

denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

ERIC S. LEBOFF     
Veterans Law Judge, Board of Veterans' Appeals

- 16-



